Case 8:20-cv-03286-PJM Document 4 Filed 11/13/20 Page 1 of 7

CIRCUIT COURT FOR MONTGOMERY COUNTY

Dora Mercado )
Mildred Rodriguez Herrera )
14353 Georgia Ave. ‘)
Silver Spring, MD A 20906
Plaintiff Case#

Vv.

Nee Ne ee Se Ne

Fieldstone Manor LLC )
2711 Centerville Rd, Wilmington, DE 19808 »)
And
Stephanie Harney,
Crystal Spring Apt
14301 Georgia Ave #2739,
Silver Spring, MD 20906
Defendants

COMPLAINT

1. Plaintiffs Dora Mercado and Mildred Herrara are both residents of the state of Maryland.

Maryland.

2. The Defendants Fieldstone Manor, Crystal Spring Apartments and Stephanie Harney are
both defendant with residents also in the States of Maryland.

3. This court has proper jurisdiction to hear this matter as both defendants properly
domicile in the State of Maryland and the cause of action arose in the state.

4. On December 28, 2017 the Plaintiffs were home with their family eating dinner, during
dinner they smelled smoke and decided to search the home to see where the smoke was
coming from. After several minuets, they did not determine the source of the smoke.

5. The family carried on their evening as usual.

6. They did not realize that there was fire which had started from the basement of the
apartment and was spreading through the ventilations trapping the family inside the
house.

7. By the time the family could realized, the fire had spread from the bottom of the
basement and was burning through all of the ground floor apartments and into the
plaintiffs’ apartment. The family was trapped in the the apartment until the fire
department came to their rescue.

8 The Red cross came on site after over 14 units were evacuated and provided blankets
and shelter.

9. The Plaintiffs lost everything in their home, their entire apartment was burned down
losing all their valuables and things of memory.
Case 8:20-cv-03286-PJM Document 4 Filed 11/13/20 Page 2 of 7

10. The Plaintiffs inhaled a lot of smoke and had to go to the hospital for smoke related
injuries

11. They suffered shock and trauma as a result of the fire caused by the Defendants

12. The initial review of the fire by the fire department determined that the fire started in the
furnace room where the boiler was housed.

13. It-was also determined that this was not the first time this apartment complex has
experienced fire due to the negligent keeping of their furnace.

14. The Plaintiffs asserts that the furnace of this apartment complex was not updated or
serviced as mandated by the safety code for Maryland; thereby causing previous fire in

the same complex.

COUNT 1
NEGLIGENT

15. The Plaintiff incorporates by reference allegations 1-15 of this complaint. It was the duty
of the Defendant to use due care to keep the heating furnace up to the standard of care
pursuant to the code in Maryland. .

16. Defendant breached that duty of due care by failing to service or change he furnace of
the apartment thereby causing it to be defective and flaring into the fire that caused the
Plaintiffs to lose all of their valuables and to suffer the emotional trauma they suffered.
Defendants also breach that duty by not maintaining the standard code to service the
furnace; thereby causing it to defect.

17. Asa direct and proximate result of the negligence of the Defendants, Plaintiffs has
suffered physical injuries and mental anguish ad lost of their property. Plaintiff has
incurred expenses for medical care and treatment, medicines, and other types of medical
related attention. Plaintiff also has lost wages and Plaintiff continues to suffer physical
pain and trauma from this fire caused by the negligence of the Defendants. Plaintiffs
also have lost their tangible properties including furnitures, cloths and other valuable
and memorable items which were never replaced by the Defendants. All the above
damages were directly and proximately caused by the aforementioned negligence of the
Defendant and were incurred without contributory negligence or assumption of the risk
on the part of the Plaintiff. Plaintiff also did not have the opportunity to avoid this
accident. Defendants had a duty to keep the residence inhabitable and livable and even
after experiencing this shortly before due to the defective furnace in the basement, the
Defendants did nothing to protect or avoid this from happening again.

WHEREFORE, the Plaintiff demands $20,000 IN ACTUAL DAMGES and judgment against
the Defendant for Two Hundred Thousand ($200,000) plus interests and costs for Count I of
Plaintiffs Complaint for punitive damages.

COUNT 2
PREMISE LIABILITY

18. The Plaintiff incorporates by reference allegations 1-18 of this complaint.
Case 8:20-cv-03286-PJM Document 4 Filed 11/13/20 Page 3 of 7

19. The Defendants are liable for any accidents that occur on their property. The property
owner knew that the furnace was defective in previous years, they knew that the defect
existed and there was also a fire which occurred because the furnace in the basement

was defective and did not rise to the Maryland code of safety.

WHEREFORE, the Plaintiff demands judgment against the Defendant for Two Hundred
Thousand ($200,000) plus interests and costs for Count I of Plaintiffs Complaint. The

Plaintiff seeks punitive damages in the amount of $200,000.

COUNT 3

VIOLATION OF THE MARYLAND CONSUMER PROTECTION ACT(CPA),
Specifically violation of the Montgomery County Housing Code

20. The Plaintiff incorporates by reference allegations 1-20 of this complaint

21. The Defendants violated to maintain basic requirements, standards and conditions
essential for the protection of the health, safety, morals and general welfare of the
public.

22. As a result of their violation to maintain the heating furnace in the basement of the
apartment complex, the furnace caught on fire and caused a massive fire throughput the
building including the Plaintiff's complex, for which they were never compensated.

23. The Defendants never retributed any lost item or property that the Plaintiff suffered.

WHEREFORE: PLAINTIFFS are seeking judgment against the Defendant for Two
Hundred Thousand ($200,000) plus interests and costs for Count I of Plaintiff's Complaint.

The Plaintiff seeks punitive damages in the amount of $200,000.

PLAINTIFF MAKES A JURY DEMAND ON ALL COUNTS ON THIS COMPLAINT
Case 8:20-cv-03286-PJM Document 4 Filed 11/13/20 Page 4 of 7

Submitted

     
    

ASS

ge

kéimah Gueh-Thoronka

   
Case 8:20-cv-03286-PJM Document 4 Filed 11/13/20 Page 5 of 7

CIRCUIT COURT FOR MONTGOMERY COUNTY

Dora Mercado )
Mildred Rodriguez Herrera )
14353 Georgia Ave. *)
Silver Spring, MD A 20906
Plaintiff Case##

Vv.

Nee? NY SY NY NY

Fieldstone Manor LLC )
2711 Centerville Rd, Wilmington, DE 19808 +)
And
Stephanie Harney,
Crystal Spring Apt
14301 Georgia Ave #2739,
Silver Spring, MD 20906
Defendants

COMPLAINT

1. Plaintiffs Dora Mercado and Mildred Herrara are both residents of the state of Maryland.

Maryland.

2. The Defendants Fieldstone Manor, Crystal Spring Apartments and Stephanie Harney are
both defendant with residents also in the States of Maryland.

3. This court has proper jurisdiction to hear this matter as both defendants properly
domicile in the State of Maryland and the cause of action arose in the state.

4. On December 28, 2017 the Plaintiffs were home with their family eating dinner, during
dinner they smelled smoke and decided to search the home to see where the smoke was
coming from. After several minuets, they did not determine the source of the smoke.

5. The family carried on their evening as usual.

6. They did not realize that there was fire which had started from the basement of the
apartment and was spreading through the ventilations trapping the family inside the
house.

7. By the time the family could realized, the fire had spread from the bottom of the
basement and was burning through all of the ground floor apartments and into the
plaintiffs’ apartment. The family was trapped in the the apartment until the fire
department came to their rescue.

8. The Red cross came on site after over 14 units were evacuated and provided blankets
and shelter.

9. The Plaintiffs lost everything in their home, their entire apartment was burned down
losing all their valuables and things of memory.
Case 8:20-cv-03286-PJM Document 4 Filed 11/13/20 Page 6 of 7

10. The Plaintiffs inhaled a lot of smoke and had to go to the hospital for smoke related
injuries

11. They suffered shock and trauma as a result of the fire caused by the Defendants

12. The initial review of the fire by the fire department determined that the fire started in the
furnace room where the boiler was housed.

13. It was also determined that this was not the first time this apartment complex has
experienced fire due to the negligent keeping of their furnace.

14. The Plaintiffs asserts that the furnace of this apartment complex was not updated or
serviced as mandated by the safety code for Maryland; thereby causing previous fire in
the same complex.

COUNT 1
NEGLIGENT

15. The Plaintiff incorporates by reference allegations 1-15 of this complaint. It was the duty
of the Defendant to use due care to keep the heating furnace up to the standard of care
pursuant to the code in Maryland. .

16. Defendant breached that duty of due care by failing to service or change he furnace of
the apartment thereby causing it to be defective and flaring into the fire that caused the
Plaintiffs to lose all of their valuables and to suffer the emotional trauma they suffered.
Defendants also breach that duty by not maintaining the standard code to service the
furnace; thereby causing it to defect.

17. As a direct and proximate result of the negligence of the Defendants, Plaintiffs has
suffered physical injuries and mental anguish ad lost of their property. Plaintiff has
incurred expenses for medical care and treatment, medicines, and other types of medical
related attention. Plaintiff also has lost wages and Plaintiff continues to suffer physical
pain and trauma from this fire caused by the negligence of the Defendants. Plaintiffs
also have lost their tangible properties including furnitures, cloths and other valuable
and memorable items which were never replaced by the Defendants. All.the above
damages were directly and proximately caused by the aforementioned negligence of the
Defendant and were incurred without contributory negligence or assumption of the risk
on the part of the Plaintiff. Plaintiff also did not have the opportunity to avoid this
accident. Defendants had a duty to keep the residence inhabitable and livable and even
after experiencing this shortly before due to the defective furnace in the basement, the
Defendants did nothing to protect or avoid this from happening again.

WHEREFORE, the Plaintiff demands $20,000 IN ACTUAL DAMGES and judgment against
the Defendant for Two Hundred Thousand ($200,000) plus interests and costs for Count I of
Plaintiff's Complaint for punitive damages.

COUNT 2
PREMISE LIABILITY

18. The Plaintiff incorporates by reference allegations 1-18 of this complaint.
Case 8:20-cv-03286-PJM Document 4 Filed 11/13/20 Page 7 of 7

CERTIFICATE OF SERVICE

The Plaintiff certifies that a true copy of this Complaint was served upon the Defendants place
of business and its resident Agents at Fieldstone Manor LLC: 14301 Georgia Ave #2739, Silver
Spring, MD 20906 and 2711 Centerville Rd, Wilmington, DE 19808. Stephanie Harney,
Crystal Spring Apt 14301 Georgia Ave #2739, Silver Spring, MD 20906

Date:

 

 

Kamah Gueh-Thoronka
